Citation Nr: 0916642	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a head 
injury with concussion, neck problems, headaches and 
dizziness. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1980.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for residuals of a head injury with concussion, 
neck problems, headaches and dizziness.  This matter was 
previously remanded in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran initially claimed that she was treated for 
residuals of a head and face injury at Wurzburg Army Hospital 
and an unsuccessful attempt was made to retrieve these 
records following the April 2008 Board remand.  In March 
2009, the Veteran identified treatment at the base medical 
facility in Schweinfurt, Germany from December 1977 to 
January 1978.  The Veteran's dental treatment records confirm 
that he sustained a blow that loosened several teeth in 
January 1978 and received treatment at the dental clinic in 
Schweinfurt.  The Board notes that VA is required to make a 
reasonable effort to assist the Veteran in obtaining evidence 
to substantiate the claim.  See 38 C.F.R. §  3.159 (c) (1) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A request 
should be made to obtain these records.  

The Veteran has submitted lay statements by witnesses who 
stated that the Veteran advised of his injury during service, 
and that he has complained of headaches and dizziness since 
his discharge from service.  As stated, the Veteran's service 
treatment records show evidence of some type of blow in-
service.  Based on the foregoing, the Board finds that a VA 
examination is necessary to obtain a nexus opinion to 
determine whether the Veteran has residuals associated with 
his military service.  A remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. 	An attempt should be made to 
obtain the hospital records from the 
Schweinfurt Germany Army Hospital for the 
period from December 1977 to January 1978.  
An appropriate official at the RO should 
make inquiries to the NPRC and/or the U.S. 
Army and Joint Services Records Research 
Center so that a search of alternative 
sources can be undertaken.  All records 
obtained should be associated with the 
claims folder.  

2.  Thereafter, schedule the Veteran for a 
VA examination to determine if he has 
residuals of a head injury with 
concussion, neck problems, headaches and 
dizziness.  The claims file must be made 
available to the examiner for review.

For any residuals found, the examiner 
should provide an opinion as to whether 
the there is a 50 percent probability or 
greater that they are related to service.  
A rationale for any opinion offered is 
requested.  The entire claims file must be 
considered, and the examiner should 
reconcile any opinion with the STRs 
(including the January 1978 entry in the 
dental records reflecting treatment for 
teeth 22-26 that were slightly loosened by 
a "blow') and the March 2007 report by 
Dr. Dorsay.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




